DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 3/25/2019 and IDS filed on 7/10/2020.  Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-20, the independent claims 1, 10 and 20, from which the respective claims depend, recites the electric vehicle charging station/a method/an electric vehicle, comprising a combination of inventive features of in response to receiving the vehicle communication, verify the vehicle certificate and then verify the vehicle digital signature using the vehicle public key; in response to a successful verification of the vehicle digital signature:
send a station communication to the vehicle application, the station communication comprising station identification information, a station public key, a station certificate associating the station public key to the station identification information, a message, and a station digital signature of the request signed using a station private key corresponding to the station public key; 
and initiate supplying electric energy to the electric vehicle via the supply part; and
during supplying of the electric energy by the supply part:

in response to receiving a given communication of the plurality of additional vehicle communications:
verify the vehicle digital signature using the vehicle public key; determine whether a session between the station application and the vehicle application has expired; 
continue to permit the supply of the electric energy in response to successful verification of the vehicle digital signature and a determination that the session has not expired; and
terminate the supply of the electric energy to complete the supplying of electric energy in response to at least a determination that the session has expired, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	 

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 27, 2021